09/23/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0692

                                           DA 19-0692
                                        _________________

MONTANA STATE UNIVERSITY-NORTHERN,

            Petitioner and Appellant,

      v.
                                                                    ORDER
RANDY BACHMEIER,

            Respondent, Appellee,
            and Cross-Appellant.
                                        _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable James P. Reynolds, District Judge.

                                                   For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               September 23 2020